Citation Nr: 1216073	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  07-37 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability including post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for Parkinson's disease, also claimed as tremors, to include as due to exposure to herbicides.

3.  Entitlement to service connection for coronary artery disease (CAD), to include as due to exposure to herbicides.

4.  Entitlement to service connection for a visual disability, also claimed as glaucoma, to include as due to exposure to herbicides.

5.  Entitlement to service connection for a kidney disability, to include as due to exposure to herbicides.

6.  Entitlement to service connection or sleep apnea, to include as due to exposure to herbicides.  

7.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides.

8.  Entitlement to service connection for sinusitis, to include as due to exposure to herbicides.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 1971

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issues numbered 2 through 8 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

PTSD is attributable to service.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim for service connection for PTSD is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Further, VA regulation provides that, with chronic disease shown as such in service (or within an applicable presumptive period under section 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

The following provisions apply to claims for service connection of PTSD diagnosed during service or based on the specified type of claimed stressor:

(1) If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(2) If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(3) If a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

(4) If the evidence establishes that the Veteran was a prisoner-of-war under the provisions of §3.1(y) of this part and the claimed stressor is related to that prisoner-of-war experience, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(5) If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a posttraumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

The Veteran served aboard the USS Oklahoma City.  The Veteran asserts that this exposed him to stressful situations, to include search and rescue missions.  Specifically, the Veteran contends that in his service duties, he assisted in recovering members of an air crew that had been "ditched in the ocean."  The crew were dead and the bodies were in deteriorating states.  The Veteran states that the incident occurred in March 1970.

The RO made a formal finding that the Veteran's claimed stressor could not be confirmed.  There does not appear to have been an attempt to verify this stressor.  There is a diagnosis of PTSD based on this stressor, made in June 2009.  At that time, the Veteran was afforded a VA psychiatric evaluation which addressed each of the criteria for a PTSD diagnosis.  The Veteran reported that he saw a pilot's body pulled out of the water which was in very poor condition which he described.  The diagnosis was made on the stressor and the psychiatric evaluation.  Thereafter, subsequent VA records continued this PTSD diagnosis, as well as associated depression and anxiety; the records are dated through January 2011.  In June 2011, the Veteran was provided another VA examination which concluded that he did not have PTSD.  The Veteran reported the same inservice stressor and the stressor was again found to be sufficient.  It is actually unclear which criterion was not met; however, the examiner felt that the Veteran had a substance-induced mood disorder and that the diagnosis of PTSD had been clouded by the Veteran's use of Xanax.  The examiner did not refer to any diagnoses of PTSD noted after the June 2009 psychiatric record, only to a diagnosis of anxiety.  

In viewing the medical evidence with regard to a diagnosis, the Board finds that the evidence is in equipoise.  There is competent evidence showing that PTSD is present and competent evidence showing that the Veteran does not have this diagnosis.  The Board recognizes that the Veteran has admitted using Xanax and that this use may impact the correct psychiatric diagnosis.  However, the Board also recognizes that each of the DMS IV criterion were met in June 2009, the diagnosis was continued for two years, and that the Veteran has reported a stressor sufficient to cause PTSD, as indicated by the examiners.  Accordingly, the Board accepts that the Veteran has a valid diagnosis of PTSD, even though the most recent examination did not agree with that conclusion.  

With regard to the verification of the stressor, recently, the Veteran's representative referred to two histories of the USS Oklahoma City found at a website, www.okieboat.com.  These records show that while the Veteran was aboard the USS Oklahoma City, this vessel provided Special Operations gunfire support, off the coast of Vietnam, in the combat zone.  The vessel was located at times in the vicinity of the Demilitarized Zone (DMZ), providing gunfire support for Marine units.  It was noted that the USS Oklahoma delivered various advancements and awards, including combat citations.  During March 22-27 of 1970, the vessel was at the "South Search and Rescue Station."  The evidence in sum supports a finding of combat support activities and search and rescue missions.  

In this case, the Veteran's claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; as such, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  The claimed stressor is generally supported by the documentary evidence showing the activities of the USS Oklahoma City while the Veteran was serving aboard that vessel.  There is no clear and convincing evidence to the contrary that this stressor did not occur or that the Veteran has PTSD from some other etiology.  Therefore, since there is an accepted inservice stressor, a valid diagnosis of PTSD, a VA psychologist's opinion that the stressor resulted in PTSD, and in affording all reasonable doubt to the Veteran, service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

Initially, the Board notes that the Veteran's representative claims that the Veteran's service treatment records are incomplete.  As such, efforts should be made to ensure that all available service treatment records are associated with the claims file.  

As noted, the Veteran served aboard the USS Oklahoma City.  The Veteran generally asserts that the vessel was located in the inland waterways of Vietnam, docked in Vietnam, and that he entered Vietnam, both on foot, and via helicopter.  In addition, the Veteran has recently alleged service in Thailand and the Philippines where he states that he was also exposed to herbicides.  The RO indicated that the USS Oklahoma City did not traverse the inland waterways of Vietnam or dock in Vietnam and that the Veteran's claimed entry into Vietnam was not confirmed.  Thus, the presumption of exposure to herbicides could not be applied.  There was no evaluation of whether the Veteran had service elsewhere, such as Thailand, where there may have been herbicide exposure.  

Recently, the Veteran's representative referred to two histories of the USS Oklahoma City found at a website, www.okieboat.com/History.  These records show that while the Veteran was aboard, this vessel provided Special Operations gunfire support, off the coast of Vietnam, in the combat zone.  The records also show that this vessel "arrived" in Vung Tao, Vietnam, in July 1969; and then went to Da Nang, "arrived" there and "helo" operations were conducted.  In August and September 1969, the vessel returned to the Da Nang area.  In October 1969, the vessel again returned to the Da Nang area and "proceeded North towards the DMZ" and "remained in the vicinity of the DMZ" providing gunfire support for a Marine unit.  The vessel was in the DMZ vicinity until October 21, 1969.  In November 1969, the vessel returned to Da Nang and also headed toward Chu Lai, in support of military troops.  It was indicated that the USS Oklahoma City was in the Da Nang harbor and that helo operations were again performed.  Afterwards, the vessel returned to Chu Lai.  In December 1969, the vessel returned to the Da Nang area before heading to the Philippines and Japan.  It was noted that the USS Oklahoma City delivered various advancements and awards, including combat citations.  In 1970, the vessel again provided combat support in the Vietnam area and also visited the Thailand area.  In sum, the evidence suggests that the USS Oklahoma City did in fact dock in Vietnam and did fly helicopters in that area.  In addition, there was a visit to the Thailand area.  

VA law and regulations further provide that a chronic, tropical, or prisoner-of-war related disease, or a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309 will be considered to have been incurred in or aggravated by service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  No condition other than the ones listed in 38 C.F.R. § 3.309(a) will be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  

"Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  In fact, the Federal Circuit recently issued its decision in Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), where it confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  A veteran who never went ashore from ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection due to alleged Agent Orange herbicide exposure.  Haas, 525 F.3d at 1193-1194.  See also VAOPGCPREC 7-93 [holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace]; and VAOPGCPREC 27-97 [holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam].  In addition, the Federal Circuit in Haas held that "service in Vietnam" will not be presumed based upon a veteran's receipt of a Vietnam Service Medal (VSM).  Haas, 525 F.3d at 1196. 

"Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  Id. 

If a veteran, who served in the Republic of Vietnam was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service- connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), type II diabetes, and chronic lymphocytic leukemia.  38 C.F.R. § 3.309(e).  The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

Recent action concerning herbicide-related disability has been undertaken by VA.  On October 13, 2009, in accordance with authority provided in 38 U.S.C. § 1116, the Secretary of Veterans Affairs announced his decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era, for three new conditions: ischemic heart disease, Parkinson's disease, and B cell leukemias.  On August 31, 2010, VA published a final rule amending 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  75 Fed. Reg. 53202.  The term ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including CAD (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina.  

Pertinent provisions of the VA Adjudication Manual set forth procedures that VA must follow to verify herbicide exposure in locations other than the Republic of Vietnam, particularly in Thailand.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), (p), and (q). Specifically, the M21- 1MR provides that the several items of development should be performed, including considering the Memorandum on "herbicide Use in Thailand during the Vietnam Era;" notifying the Veteran appropriately concerning Thailand herbicide exposure; and if necessary, requesting verification of herbicide exposure from the United States Joint Services Records Research Center (JSRRC).  See id; see also VBA Fast Letter 09-20, "Developing for Evidence of Herbicide Exposure in Haas-Related Claims from Veterans with Thailand Service during the Vietnam Era" (May 6, 2009).   There is no current presumption for herbicide exposure for the Philippines.

In light of the foregoing, the Board finds that the AMC must contact the appropriate Naval authorities to determine if the USS Oklahoma City had service in the inland waterways of Vietnam, to include docking at Vietnam ports, and sending helicopters inland.  The information provided by www.okieboat.com/History should be addressed.  In addition, the Veteran's claimed herbicide exposure in Thailand should be addressed.  Therefore, the AMC must comply with the evidentiary development noted in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(p), (n), and (q).  Specifically, the AMC/RO must request verification of herbicide exposure from the JSRRC for verification of exposure to herbicides, in Vietnam and Thailand, while stationed with the USS Oklahoma City.

The Board further notes that the Veteran has not been afforded VA examinations in conjunction with his claimed disabilities and should be provided examination on remand.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Also, since the claim is being remanded, all updated medical records from the VA Medical Center in Birmingham, Alabama, should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran's service treatment records are complete and associated with the claims file.  

2.  The AMC must comply with the evidentiary development noted in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(p), (n), and (q).  Specifically, the AMC/RO must request verification of herbicide exposure from the JSRRC and any appropriate Naval authority for verification of exposure to herbicides, in Vietnam and Thailand, while stationed with the USS Oklahoma City.  A determination must be made if the USS Oklahoma City had service in the inland waterways of Vietnam, to include docking at Vietnam ports, and sending helicopters inland.  The information provided by www.okieboat.com/History should be addressed.  In addition, any service resulting in herbicide exposure in Thailand while the Veteran was stationed with the USS Oklahoma City must be determined.  

3.  Obtain and associate with the claims file copies of all clinical records, which are not already in the claims file, of the Veteran's treatment at the VA Medical Center in Birmingham, Alabama.  

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of claimed Parkinson's/neurological disorder, cardiovascular disability including CAD and hypertension, visual disability, kidney disability, sleep apnea, and sinusitis disability.  Any indicated tests should be accomplished.  

The examiner should review the claims folder prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any claimed Parkinson's/neurological disorder, cardiovascular disability including CAD and hypertension, visual disability, kidney disability, sleep apnea, and sinusitis disability, had its clinical onset during service or is related to any in-service disease, event, or injury, to include as due to herbicide exposure if the Veteran was so exposed, and if claimed Parkinson's/neurological disorder, cardiovascular disability including CAD and hypertension, were manifest within a year of service.  

5.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.  

6.  The AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


